                 Case 1:19-mc-00029-CRC Document 17 Filed 10/03/19 Page 1 of 1
Rev. /201



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN RE: APPLICATION OF THE ASSOCIATED PRESS;
CABLE NEWS NETWORK, INC.; THE NEW YORK
TIMES CO.; POLITICO LLC; AND WP CO., LLC



                                                    Miscellaneous No.         19-29          (CRC)


                                                   Category O




                                  REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on   10/3/2019    from Judge Amy Berman Jackson

to Judge Christopher R. Cooper                     by direction of the Calendar Committee.



                                (Randomly Reassigned)


                                                              JUDGE ELLEN S. HUVELLE
                                                              Chair, Calendar and Case
                                                              Management Committee


cc:           Judge Amy Berman Jackson                         & Courtroom Deputy
              Judge Christopher R. Cooper                  & Courtroom Deputy
            Liaison, Calendar and Case Management Committee
